UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                     x
DK LIPA LLC,
                     Plaintiff,
         -against-                                                  No: 20-cv-4273 (LGS) (DCF)

MISF SOLAR LLC, PROJECT NY LLC, MASTIC                              NOTICE OF MOTION TO
INDUSTRIAL SOLAR LLC, GERALD                                        DISMISS THE COMPLAINT
ROSENGARTEN, HOWARD ROSENGARTEN, SION
SOHAYEGH, BIJOUN KAYPOUR, ARTUR MADEJ,
THOMAS FALZ, ULRICH FALZ, and MARKUS
FALZ,
                      Defendants
-------------------------------------  x

       PLEASE TAKE NOTICE, that upon the annexed Declaration of James M. Wicks, dated

November 23, 2020, the exhibits annexed thereto, the accompanying Memorandum of Law, and

upon all of the pleadings and prior proceedings herein, defendants MISF Solar, LLC, Mastic

Industrial Solar, LLC, Gerald Rosengarten, Howard Rosengarten, Sion Sohayegh, Bijoun Kaypor,

Markus Falz and Ulrich Falz (collectively, “Defendants”), by their respective undersigned counsel,

will move this Court, before the Honorable Lorna G. Schofield, at Courtroom 1106, 40 Centre

Street, New York, New York 10007, on January 26, 2021 at 9:30 a.m., or as soon thereafter as

counsel may be heard, for an Order, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, dismissing the Complaint of plaintiff DK LIPA in its entirety with prejudice, and for

such other and further relief as the Court deems just and proper.

Dated: Uniondale, New York
       November 24, 2020                      FARRELL FRITZ, P.C.

                                        By: _s/ James M. Wicks_____
                                            James M. Wicks
                                            Kathryn C. Cole
                                            Paige D. Bartholomew
                                            Attorneys for Defendants Project NY, LLC,
                                            Thomas Falz, Ulrich Falz, and Markus Falz
                                            400 RXR Plaza
                                            Uniondale, New York 11556
                                            (516) 227-0700
                   GANFER SHORE LEEDS & ZAUDERER LLP

               By: _s/ Craig S. Kesch________
                   Craig S. Kesch
                   Dawn M. Wilson
                   Attorneys for Defendant MISF Solar, LLC
                   360 Lexington Avenue
                   New York, New York 10017
                   (212) 922-9250


                   LOUIS FOGEL & ASSOCIATES

               By: __s/ Louis Fogel___________
                    Louis Fogel
                   Attorneys for Defendants Mastic Industrial Solar,
                   LLC, Gerald Rosengarten, Howard Rosengarten,
                   Sion Sohayegh and Bijoun Kaypor
                   75 Wall Street, Suite 33-A
                   New York, New York 10005
                   (212) 944-1580




                      2

FF\9991882.1
